Exhibit 10.2

 

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

2004 DEFERRED COMPENSATION PLAN

 

 

amended and restated as of May 18, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

1

 

 

 

 

 

ARTICLE II

 

DEFINITIONS

 

2

 

 

 

 

 

ARTICLE III

 

PARTICIPATION

 

5

 

 

 

 

 

ARTICLE IV

 

DEFERRAL ELECTIONS

 

6

 

 

 

 

 

ARTICLE V

 

CREDITING OF DEFERRAL AMOUNTS AND ACCRUAL OF
INVESTMENT GAINS OR LOSSES

 

11

 

 

 

 

 

ARTICLE VI

 

COMMENCEMENT OF BENEFITS

 

13

 

 

 

 

 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

15

 

 

 

 

 

ARTICLE VIII

 

MAINTENANCE AND VALUATION OF ACCOUNTS

 

15

 

 

 

 

 

ARTICLE IX

 

FUNDING

 

16

 

 

 

 

 

ARTICLE X

 

AMENDMENT AND TERMINATION

 

17

 

 

 

 

 

ARTICLE XI

 

FINANCIAL HARDSHIP WITHDRAWALS

 

18

 

 

 

 

 

ARTICLE XII

 

ADMINISTRATION

 

19

 

 

 

 

 

ARTICLE XIII

 

GENERAL PROVISIONS

 

20

 


--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.
2004 DEFERRED COMPENSATION PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN


1.1           EFFECTIVE AS OF JUNE 1, 1995, FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD. (THE “COMPANY”) ESTABLISHED FOR THE BENEFIT OF CERTAIN OF ITS
EMPLOYEES, CERTAIN EMPLOYEES OF ITS AFFILIATES OR SUBSIDIARIES AND CERTAIN
MEMBERS OF ITS BOARD OF DIRECTORS AN UNFUNDED PLAN BY WHICH ELIGIBLE EMPLOYEES
OR ELIGIBLE DIRECTORS CAN ELECT TO DEFER, RESPECTIVELY, RECEIPT OF ALL OR A
PORTION OF THEIR COMPENSATION OR FEES. THIS PLAN, AS AMENDED AND RESTATED, IS
KNOWN AS THE FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. 1995 DEFERRED
COMPENSATION PLAN (THE “1995 DEFERRED COMPENSATION PLAN”). EFFECTIVE AS OF
DECEMBER 17, 2004, THE COMPANY ESTABLISHED A NEW DEFERRED COMPENSATION PLAN,
SERVING THE SAME PURPOSES AS THE 1995 DEFERRED COMPENSATION PLAN, PURSUANT TO
WHICH ELIGIBLE PARTICIPANTS CAN ELECT TO DEFER, RESPECTIVELY, RECEIPT OF ALL OR
A PORTION OF THEIR COMPENSATION OR FEES EARNED OR VESTED ON OR AFTER JANUARY 1,
2005. THIS NEW PLAN, AS AMENDED FROM TIME TO TIME, IS KNOWN AS THE FINANCIAL
SECURITY ASSURANCE HOLDINGS LTD. 2004 DEFERRED COMPENSATION PLAN (THE “PLAN”).
THE PLAN WAS AMENDED AND RESTATED AS OF JANUARY 24, 2005 AND IS FURTHER AMENDED
AND RESTATED AS SET FORTH IN THIS PLAN DOCUMENT, EFFECTIVE AS OF MAY 18, 2006,
TO PROVIDE THAT PAYMENTS DUE UPON A SEPARATION FROM SERVICE SHALL GENERALLY NOT
BE PAID DURING THE SIX MONTHS FOLLOWING THE SEPARATION FROM SERVICE AND TO MAKE
CERTAIN OTHER CHANGES.

 


--------------------------------------------------------------------------------




 

ARTICLE II

DEFINITIONS

Unless the context otherwise requires, the following terms, when used herein,
shall have the meaning assigned to them in this Article II.


2.1           THE TERM “ACCOUNT” SHALL MEAN A PARTICIPANT’S INDIVIDUAL ACCOUNT,
AS DESCRIBED IN ARTICLE VIII OF THE PLAN.


2.2           THE TERM “BENEFICIARY” SHALL MEAN THE PERSON OR PERSONS DESIGNATED
BY THE PARTICIPANT (INCLUDING AN INDIVIDUAL, TRUST, ESTATE, PARTNERSHIP,
ASSOCIATION, COMPANY, CORPORATION OR ANY OTHER ENTITY), PURSUANT TO ARTICLE VII
OF THE PLAN, TO RECEIVE BENEFITS UNDER THE PLAN IN THE EVENT OF THE
PARTICIPANT’S DEATH.


2.3           THE TERM “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


2.4           THE TERM “BONUS” SHALL MEAN:  (I) BONUS COMPENSATION PAYABLE IN
CASH; AND (II) AN AMOUNT PAYABLE PURSUANT TO A “PERFORMANCE SHARES” AWARD UNDER
THE EQUITY PARTICIPATION PLAN.

2.5           The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. Any references herein to a specific section of the
Code shall be deemed to refer to the rules and regulations under the Code in
respect of such section, and to the corresponding provisions of any future
internal revenue law and the rules and regulations thereunder.


2.6           THE TERM “COMMITTEE” SHALL MEAN THE HUMAN RESOURCES COMMITTEE OF
THE BOARD.

 

2


--------------------------------------------------------------------------------




 


2.7           THE TERM “COMPANY” SHALL MEAN FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD., A NEW YORK CORPORATION.


2.8           THE TERM “COMPENSATION” SHALL MEAN, IN RESPECT OF ANY YEAR AND IN
EACH CASE BEFORE ANY DEDUCTIONS FOR AMOUNTS DEFERRED UNDER THE PLAN: (I) IN THE
CASE OF AN ELIGIBLE EMPLOYEE, THE TOTAL OF HIS OR HER ANNUAL SALARY AND BONUS
WITH RESPECT TO SUCH YEAR; AND (II) IN THE CASE OF AN ELIGIBLE DIRECTOR, THE
TOTAL OF HIS OR HER FEES FROM THE COMPANY, OR ANY DIRECT OR INDIRECT SUBSIDIARY
THEREOF, WITH RESPECT TO SUCH YEAR.


2.9           THE TERM “DEFERRAL AMOUNT” SHALL MEAN THE AMOUNT OF COMPENSATION
THAT A PARTICIPANT DEFERS UNDER THE TERMS OF THE PLAN.


2.10         THE TERM “DEFERRAL PERIOD” SHALL MEAN THE PERIOD OF TIME DURING
WHICH A PARTICIPANT ELECTS TO DEFER THE RECEIPT OF THE DEFERRAL AMOUNT UNDER THE
TERMS OF THE PLAN.


2.11         THE TERM “DEFERRED COMPENSATION PLAN ELECTION CHANGE FORM” SHALL
MEAN THE FORM PRESCRIBED OR ACCEPTED BY THE COMMITTEE BY WHICH A PARTICIPANT MAY
CHANGE A PREVIOUS ELECTION OF A DEFERRAL AMOUNT.


2.12         THE TERM “DEFERRED COMPENSATION PLAN ELECTION FORM” SHALL MEAN THE
FORM PRESCRIBED OR ACCEPTED BY THE COMMITTEE BY WHICH A PARTICIPANT ELECTS A
DEFERRAL AMOUNT.


2.13         THE TERM “DISABILITY” SHALL MEAN, IN THE CASE OF A PARTICIPANT,
THAT, AS DETERMINED BY THE COMMITTEE, THE PARTICIPANT IS (I) UNABLE TO ENGAGE IN
ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS OR (II)


 


 

3


--------------------------------------------------------------------------------





 


BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN
BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A
PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING
EMPLOYEES OF THE COMPANY.


2.14         THE TERM “ELIGIBLE DIRECTOR” SHALL MEAN ANY MEMBER OF THE BOARD, OR
ANY MEMBER OF THE BOARD OF DIRECTORS OF ANY DIRECT OR INDIRECT SUBSIDIARY OF THE
COMPANY, IN EACH CASE WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


2.15         THE TERM “ELIGIBLE EMPLOYEE” SHALL MEAN ANY PARTICIPANT IN THE
COMPANY’S SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AND ANY OTHER EMPLOYEE OF A
PARTICIPATING COMPANY AS MAY BE DESIGNATED FROM TIME TO TIME BY THE COMMITTEE AS
ELIGIBLE TO PARTICIPATE IN THE PLAN.


2.16         THE TERM “EQUITY PARTICIPATION PLAN” SHALL MEAN THE FINANCIAL
SECURITY ASSURANCE HOLDINGS LTD. 1993 EQUITY PARTICIPATION PLAN OR 2004 EQUITY
PARTICIPATION PLAN, AS THE CASE MAY BE, IN EACH CASE AS AMENDED FROM TIME TO
TIME.


2.17         THE TERM “PARTICIPANT” SHALL MEAN AN ELIGIBLE EMPLOYEE OR ELIGIBLE
DIRECTOR WHO DEFERS PAYMENT OF COMPENSATION UNDER THE TERMS OF THE PLAN,
INCLUDING ANY FORMER ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR WHO IS RECEIVING OR
WILL BECOME ELIGIBLE TO RECEIVE BENEFITS UNDER THE PLAN AT A LATER DATE.


2.18         THE TERM “PARTICIPATING COMPANY” SHALL MEAN, WITH RESPECT TO AN
ELIGIBLE EMPLOYEE, THE COMPANY OR ANY AFFILIATE OR SUBSIDIARY OF THE COMPANY
EMPLOYING AN ELIGIBLE EMPLOYEE.

 

4


--------------------------------------------------------------------------------




 


2.19         THE TERM “PLAN” SHALL MEAN THE FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD. 2004 DEFERRED COMPENSATION PLAN, AS SET FORTH HEREIN AND AS
AMENDED FROM TIME TO TIME.

2.20         The term “Unforeseen Emergency” shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.


2.21         THE TERM “YEAR” SHALL MEAN THE INITIAL PERIOD FROM JANUARY 1, 2005
THROUGH DECEMBER 31, 2005 AND EACH 12-MONTH CALENDAR YEAR THEREAFTER BEGINNING
WITH JANUARY 1, 2006.

ARTICLE III

PARTICIPATION


3.1           EACH ELIGIBLE EMPLOYEE AND EACH ELIGIBLE DIRECTOR SHALL BECOME A
PARTICIPANT, AS OF THE DATE SPECIFIED IN SECTION 3.2, BY ELECTING A DEFERRAL
AMOUNT IN ACCORDANCE WITH SECTION 4.1.


3.2           SUBJECT TO SECTION 3.4, AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR
SHALL BECOME A PARTICIPANT IN THE PLAN AS OF THE DATE A DEFERRAL AMOUNT IS
CREDITED TO HIS OR HER ACCOUNT AND SHALL REMAIN A PARTICIPANT UNTIL THE COMPLETE
DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT, SUBJECT TO ARTICLE VII HEREOF.


3.3           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
COMMITTEE SHALL BE AUTHORIZED TO TAKE SUCH STEPS AS MAY BE NECESSARY TO ENSURE
THAT THE PLAN (A) IS AND REMAINS AT ALL TIMES AN UNFUNDED DEFERRED COMPENSATION
ARRANGEMENT FOR A SELECT GROUP OF MANAGEMENT OR


 


 

5


--------------------------------------------------------------------------------





 


HIGHLY COMPENSATED EMPLOYEES, WITHIN THE MEANING OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME AND (B) SATISFIES THE
REQUIREMENTS OF SECTION 409A OF THE CODE FOR EXCLUSION FROM GROSS INCOME OF
AMOUNTS DEFERRED UNDER THE PLAN.


3.4           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO DEFERRAL
AMOUNT MAY BE ELECTED BY ANY ELIGIBLE DIRECTOR OR ELIGIBLE EMPLOYEE IF SUCH
DEFERRAL AMOUNT WOULD BE SUBJECT TO CURRENT INCOME TAXES IN ANY NON-U.S.
JURISDICTION NOTWITHSTANDING ANY DEFERRAL OF SUCH COMPENSATION UNDER THE PLAN.
TO THE EXTENT THAT, DUE TO A CHANGE IN LAW OR ADMINISTRATIVE OVERSIGHT, A
DEFERRAL AMOUNT IS CREDITED AND WOULD BE SUBJECT TO TAXES AS AFORESAID, THE
COMPANY SHALL DISTRIBUTE SUCH COMPENSATION, ADJUSTED FOR GAINS OR LOSSES IN
ACCORDANCE WITH ARTICLE V OF THE PLAN, TO THE PARTICIPANT IN THE FORM OF A LUMP
SUM DISTRIBUTION PROMPTLY FOLLOWING CONFIRMATION BY THE COMMITTEE OF SUCH CHANGE
IN LAW OR ADMINISTRATIVE OVERSIGHT; PROVIDED, HOWEVER, THAT SUCH DISTRIBUTION
SHALL BE MADE ONLY TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE FOR
EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.

ARTICLE IV

DEFERRAL ELECTIONS


4.1           IN DECEMBER OF EACH YEAR, EACH ELIGIBLE DIRECTOR THEN SERVING AND
EACH ELIGIBLE EMPLOYEE THEN EMPLOYED AT A PARTICIPATING COMPANY SHALL HAVE THE
RIGHT TO DETERMINE HIS OR HER DEFERRAL AMOUNT FOR THE NEXT YEAR, SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS ARTICLE IV. ANY SUCH DEFERRAL AMOUNT MAY BE
COMPRISED OF SALARY AND/OR CASH BONUS PAYABLE IN RESPECT OF SUCH NEXT YEAR
AND/OR “PERFORMANCE SHARES” AWARDED PURSUANT TO THE EQUITY PARTICIPATION PLAN
HAVING “PERFORMANCE CYCLES” SCHEDULED TO END AT DECEMBER 31 OF SUCH NEXT YEAR;
PROVIDED THAT DEFERRALS OF SALARY MAY ONLY BE MADE WITH THE APPROVAL THE
COMMITTEE (OR THE CHIEF EXECUTIVE IN


 


 

6


--------------------------------------------------------------------------------





 


RESPECT OF ALL PARTICIPANTS). WITH RESPECT TO THE INITIAL YEAR, CASH BONUSES
PAYABLE IN 2005 THAT WERE EARNED IN 2004 AND DEFERRED IN 2003 UNDER THE 1995
DEFERRED COMPENSATION PLAN SHALL BE DEEMED TO HAVE BEEN DEFERRED UNDER THE PLAN
RATHER THAN UNDER THE 1995 DEFERRED COMPENSATION PLAN TO THE EXTENT THAT THE
REQUIREMENTS OF SECTION 409A OF THE CODE APPLY TO SUCH DEFERRALS FOR EXCLUSION
FROM GROSS INCOME OF SUCH DEFERRED CASH BONUSES. WITH RESPECT TO ANY INDIVIDUAL
WHO BECOMES AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR FOR THE FIRST TIME ON OR
AFTER JANUARY 1 BUT BEFORE MARCH 1 IN ANY YEAR, THE ELECTION OF A DEFERRAL
AMOUNT CAN BE MADE WITHIN THIRTY DAYS OF BECOMING AN ELIGIBLE EMPLOYEE OR
ELIGIBLE DIRECTOR BUT ONLY WITH RESPECT TO COMPENSATION FOR SERVICES RENDERED
SUBSEQUENT TO THE ELECTION. SUBJECT TO SECTION 4.3, SUCH DEFERRAL AMOUNT SHALL
REDUCE THE AMOUNT THAT IS TO BE PAID TO THE PARTICIPANT FOR THE YEAR OF
REFERENCE. SUBJECT TO THE FOREGOING, AN ELIGIBLE EMPLOYEE MAY SUBMIT A SEPARATE
ELECTION FOR A YEAR WITH RESPECT TO SALARY PAYABLE IN THAT YEAR, WITH RESPECT TO
A CASH BONUS PAYABLE FOR THAT YEAR AND WITH RESPECT TO ANY AMOUNT PAYABLE IN
RESPECT OF “PERFORMANCE SHARES” AWARDED PURSUANT TO THE EQUITY PARTICIPATION
PLAN HAVING “PERFORMANCE CYCLES” SCHEDULED TO END AT DECEMBER 31 OF THAT YEAR.
PRIOR TO THE COMMENCEMENT OF ANY YEAR, THE CHIEF EXECUTIVE OFFICER OR THE
COMMITTEE MAY PROVIDE, BY NOTICE TO ELIGIBLE EMPLOYEES, THAT SALARY OR OTHER
SPECIFIED COMPONENTS OF COMPENSATION DO NOT QUALIFY FOR DEFERRAL UNDER THE PLAN
FOR THAT YEAR.


4.2           AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR WHO DOES NOT ELECT A
DEFERRAL AMOUNT IN DECEMBER OF ANY YEAR WILL NOT BE PERMITTED TO MAKE SUCH AN
ELECTION UNTIL THE FOLLOWING DECEMBER, EFFECTIVE FOR THE FOLLOWING YEAR;
PROVIDED THAT ANY INDIVIDUAL WHO BECOMES AN ELIGIBLE EMPLOYEE OR ELIGIBLE
DIRECTOR FOR THE FIRST TIME ON OR AFTER JANUARY 1 BUT BEFORE MARCH 1 IN ANY YEAR
MAY ELECT A DEFERRAL AMOUNT WITHIN THIRTY DAYS OF BECOMING AN ELIGIBLE EMPLOYEE
OR


 


 

7


--------------------------------------------------------------------------------





 


ELIGIBLE DIRECTOR BUT ONLY WITH RESPECT TO COMPENSATION FOR SERVICES RENDERED
SUBSEQUENT TO THE ELECTION.


4.3           NO DEFERRAL AGREEMENT WITH RESPECT TO A YEAR SHALL PROVIDE FOR A
DEFERRAL AMOUNT OF LESS THAN $5,000 FOR SUCH YEAR; PROVIDED, HOWEVER, THAT AN
ELECTION BY AN ELIGIBLE EMPLOYEE WITH RESPECT TO SALARY OR BONUS MAY BE
CONDITIONED UPON THE AMOUNT OF THE ELIGIBLE EMPLOYEE’S SALARY OR BONUS (OR
COMPONENT THEREOF) AWARDED.


4.4           ANY ELECTION OF A DEFERRAL AMOUNT SHALL BE EFFECTED BY THE
EXECUTION OF A VALID DEFERRED COMPENSATION PLAN ELECTION FORM, TIMELY FILED WITH
THE COMPANY, AND SHALL BE IRREVOCABLE FOR THE YEAR WITH RESPECT TO WHICH THE
ELECTION IS MADE; PROVIDED, HOWEVER, THAT ANYTIME PRIOR TO DECEMBER 31, 2005 (OR
SUCH EARLIER DATE AS MAY BE DESIGNATED BY THE CHIEF EXECUTIVE OFFICER OR THE
COMMITTEE), PARTICIPANTS SHALL BE ENTITLED TO CANCEL ANY DEFERRAL ELECTION IN
RESPECT OF CASH BONUSES PAYABLE IN 2005 THAT WERE EARNED IN 2004 AND DEFERRED IN
2003 UNDER THE 1995 DEFERRED COMPENSATION PLAN THAT HAVE BEEN DEEMED TO HAVE
BEEN DEFERRED UNDER THE PLAN RATHER THAN UNDER THE 1995 DEFERRED COMPENSATION
PLAN PURSUANT TO SECTION 4.1. SUCH CANCELLATION SHALL BE EFFECTIVE BY THE
EXECUTION OF A DEFERRAL CANCELLATION FORM, IN THE FORM PROVIDED BY THE COMPANY
OR ACCEPTED BY THE COMMITTEE, TIMELY FILED WITH THE COMPANY AND SHALL BE
IRREVOCABLE.


4.5           EACH VALIDLY EXECUTED AND TIMELY FILED DEFERRED COMPENSATION PLAN
ELECTION FORM SHALL BE EFFECTIVE SOLELY WITH RESPECT TO THE SPECIFIED YEAR. AN
ELIGIBLE DIRECTOR OR ELIGIBLE EMPLOYEE WHO WISHES TO ELECT A DEFERRAL AMOUNT
WITH RESPECT TO A SUCCEEDING YEAR MUST MAKE A SEPARATE AND TIMELY ELECTION FOR
SUCH YEAR.

 

 

8


--------------------------------------------------------------------------------




 


4.6           AN ELECTION WITH RESPECT TO A DEFERRAL AMOUNT FOR A YEAR MUST
SPECIFY THE DEFERRAL PERIOD APPLICABLE TO THAT DEFERRAL AMOUNT. WITH RESPECT TO
A DEFERRAL AMOUNT FOR ANY YEAR, THE PARTICIPANT MAY ELECT A DEFERRAL PERIOD OF A
SPECIFIC NUMBER OF YEARS, PROVIDED THAT IN NO EVENT MAY THE NUMBER OF YEARS BE
LESS THAN THREE (3). ALTERNATIVELY, THE PARTICIPANT MAY ELECT A DEFERRAL PERIOD
WHICH ENDS ON (A) HIS OR HER SEPARATION FROM SERVICE AS AN EMPLOYEE OR DIRECTOR,
(B) THE DATE WHICH IS THIRTEEN (13) MONTHS AFTER SUCH SEPARATION FROM SERVICE,
OR (C) THE EARLIER OF SUCH SEPARATION FROM SERVICE (OR THE DATE WHICH IS
THIRTEEN (13) MONTHS AFTER SUCH SEPARATION FROM SERVICE) OR A SPECIFIED NUMBER
OF YEARS PURSUANT TO THE PRECEDING SENTENCE. A PARTICIPANT MAY ELECT A DIFFERENT
DEFERRAL PERIOD FOR EACH YEAR’S DEFERRAL AMOUNT OR FOR ANY SPECIFIED PORTION OF
ANY YEAR’S DEFERRAL AMOUNTS, EXCEPT THAT, UNLESS THE COMMITTEE (OR THE CHIEF
EXECUTIVE OFFICER IN RESPECT OF ALL PARTICIPANTS) OTHERWISE DIRECTS, THE
DEFERRAL PERIOD REFERRED TO IN CLAUSE (C) OF THE PRECEDING SENTENCE MAY ONLY BE
ELECTED BY A PARTICIPANT IF SO ELECTED FOR ALL DEFERRAL AMOUNTS OF SUCH
PARTICIPANT FOR ALL YEARS. A PARTICIPANT MAY ELECT TO EXTEND, BUT NOT SHORTEN, A
PREVIOUSLY ELECTED DEFERRAL PERIOD AT ANY TIME AT LEAST 12 MONTHS BEFORE THE END
OF SUCH PREVIOUSLY ELECTED DEFERRAL PERIOD BY THE EXECUTION OF A VALID DEFERRED
COMPENSATION PLAN ELECTION CHANGE FORM, TIMELY FILED WITH THE COMPANY; PROVIDED
THAT A DEFERRAL PERIOD EXTENSION MUST BE A MINIMUM OF FIVE YEARS. IF SUCH
PREVIOUSLY ELECTED DEFERRAL PERIOD ENDED UPON SEPARATION FROM SERVICE AS AN
EMPLOYEE OR DIRECTOR, THEN A DEFERRED COMPENSATION PLAN ELECTION CHANGE
FORM SHALL ONLY BE EFFECTIVE IN RESPECT OF DEFERRAL AMOUNTS THAT WOULD NOT
OTHERWISE HAVE BEEN DISTRIBUTED DURING THE 12-MONTH PERIOD AFTER THE FILING OF
SUCH FORM. NOTWITHSTANDING THE FOREGOING, AT ANY TIME BEFORE DECEMBER 31, 2006
(OR SUCH EARLIER DATE AS THE COMMITTEE MAY ESTABLISH), A PARTICIPANT SHALL BE
ENTITLED TO CANCEL ANY PREVIOUSLY ELECTED DEFERRAL PERIOD WITH RESPECT TO A
DEFERRAL AMOUNT NOT OTHERWISE PAYABLE IN


 


 

9


--------------------------------------------------------------------------------





 


2006 AND ELECT ANY NEW DEFERRAL PERIOD WITH RESPECT TO SUCH DEFERRAL AMOUNT THAT
THE PARTICIPANT COULD HAVE ELECTED AS AN INITIAL DEFERRAL PERIOD, AS SET FORTH
ABOVE; PROVIDED, HOWEVER, THAT ANY NEWLY ELECTED DEFERRAL PERIOD SHALL NOT BE
REQUIRED TO BE AT LEAST THREE YEARS; BUT FURTHER PROVIDED THAT THE NEW DEFERRAL
PERIOD MAY NOT END BEFORE JUNE 30, 2007. SUCH CANCELLATION AND NEW ELECTION
SHALL BE MADE BY THE EXECUTION OF A DEFERRAL PERIOD CHANGE FORM, IN THE FORM
PROVIDED BY THE COMPANY OR ACCEPTED BY THE COMMITTEE, AND SHALL BE IRREVOCABLE.

4.7           Each deferral election also must specify the payment option that
will apply for the Deferral Amount, or any portion thereof, for that Year, and
earnings credited on that amount. The normal form of payment shall be a lump sum
payment. A Participant may elect that the distribution be made in installments
payable over a specified number of years, not longer than 15 years; provided,
however, that in no event may installment payments be elected over a number of
years that is more than the Participant’s life expectancy or the life expectancy
of the designated primary Beneficiary, whichever is greater. If a Participant
elects the installment payment option, the Participant also must elect whether
installments should be made annually, quarterly or, if the Committee (or the
Chief Executive Officer in respect of all Participants) shall direct to offer
such alternative, monthly. Different payment options may be elected with respect
to the Deferral Amount, or any portion thereof, for each Year, and earnings
credited on such amount.

4.8           Anything in Section 4.6 or 4.7 to the contrary notwithstanding, on
his or her Deferred Compensation Plan Election Form, the Participant may elect
that in the event of his or her death or Disability any Deferral Period or form
of distribution election otherwise applicable to a Deferral Amount is nullified
and: (i) distribution shall be made after the date of death or Disability; and
(ii) distribution of his or her entire Account, or of any Deferral Amount, shall
be

 

 

10


--------------------------------------------------------------------------------




 

made either in a lump sum or in installments payable over a specified number of
years, not longer than 15. Unless otherwise elected pursuant to the preceding
sentence, in the event of the Participant’s death or Disability, payment of a
Participant’s Account shall be made in the form of a lump sum as soon as
administratively practicable following the date of death or Disability.

ARTICLE V

CREDITING OF DEFERRAL AMOUNTS AND
ACCRUAL OF INVESTMENT GAINS OR LOSSES


5.11        ALL DEFERRAL AMOUNTS WILL BE WITHHELD FROM THE ELECTING
PARTICIPANT’S COMPENSATION AND CREDITED ON THE COMPANY’S BOOKS IN THE ACCOUNT
MAINTAINED IN SUCH PARTICIPANT’S NAME.


5.2          EACH MONTH, THE BALANCE OF EACH PARTICIPANT’S ACCOUNT SHALL BE
CREDITED WITH EARNINGS OR INVESTMENT GAINS AND LOSSES AS PROVIDED BELOW. THE
COMMITTEE MAY ESTABLISH PROCEDURES PERMITTING PARTICIPANTS TO DESIGNATE ONE OR
MORE INVESTMENT BENCHMARKS SPECIFIED BY THE CHIEF EXECUTIVE OFFICER OR THE
COMMITTEE FOR THE PURPOSE OF DETERMINING THE EARNINGS OR INVESTMENT GAINS AND
LOSSES TO BE CREDITED OR DEBITED TO A PARTICIPANT’S ACCOUNT. INVESTMENT
BENCHMARKS SO SPECIFIED MAY BE MADE AVAILABLE TO ALL PARTICIPANTS OR SELECTED
PARTICIPANTS AS THE CHIEF EXECUTIVE OFFICER OR THE COMMITTEE MAY DESIGNATE. THE
COMMITTEE SHALL HAVE THE SOLE DISCRETION TO MAKE SUCH RULES AS IT DEEMS
DESIRABLE WITH RESPECT TO THE ADMINISTRATION OF ANY SUCH INVESTMENT BENCHMARK
PROCEDURES, INCLUDING RULES PERMITTING THE PARTICIPANT TO CHANGE THE DESIGNATION
OF INVESTMENT BENCHMARKS TO BE USED TO MEASURE THE VALUE OF THE ACCOUNT. THE
COMMITTEE, HOWEVER, RETAINS THE DISCRETION AT ANY TIME TO CHANGE THE INVESTMENT
BENCHMARKS AVAILABLE TO PARTICIPANTS, INCLUDING ANY INVESTMENT BENCHMARKS
PREVIOUSLY SPECIFIED BY THE CHIEF


 


 

11


--------------------------------------------------------------------------------





 


EXECUTIVE OFFICER, OR TO DISCONTINUE THE INVESTMENT BENCHMARK PROCEDURE. IF THE
COMMITTEE FAILS TO IMPLEMENT AN INVESTMENT BENCHMARK PROCEDURE OR DISCONTINUES
SUCH PROCEDURE, THE PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH EARNINGS AT A
RATE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, UTILIZING WHATEVER
FACTORS OR INDICIA IT DEEMS APPROPRIATE; PROVIDED, HOWEVER, THAT THE RATE OF
RETURN ON A PARTICIPANT’S ACCOUNT IN SUCH CIRCUMSTANCES SHALL NOT BE LESS THAN
THE JP MORGAN CHASE BANK PRIME RATE PLUS ONE PERCENT PER ANNUM. IF THE
PARTICIPANT FAILS TO DESIGNATE PROPERLY AN INVESTMENT BENCHMARK, THE
PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH EARNINGS AT A RATE DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION, UTILIZING WHATEVER FACTORS OR INDICIA IT
DEEMS APPROPRIATE; PROVIDED, HOWEVER, THAT THE RATE OF RETURN ON A PARTICIPANT’S
ACCOUNT IN SUCH CIRCUMSTANCES SHALL NOT BE LESS THAN THE “MONEY MARKET ACCOUNT”
BENCHMARK AVAILABLE TO PARTICIPANTS AT THE TIME OR, IF NO SUCH BENCHMARK SHALL
BE AVAILABLE, THEN NOT LESS THAN THE RATE OF INTEREST ON 90-DAY TREASURY BILLS
FOR THE APPLICABLE PERIOD AS DETERMINED BY THE COMMITTEE. NOTHING IN THIS
ARTICLE V OR IN THE COMMITTEE’S RULES SHALL GIVE A PARTICIPANT THE RIGHT TO
REQUIRE THE COMPANY OR A PARTICIPATING COMPANY TO ACQUIRE ANY ASSET FOR THE
ACCOUNT OF THE PARTICIPANT, AND IF THE COMPANY OR A PARTICIPATING COMPANY
ACQUIRES ANY ASSET, OR CAUSES A TRUSTEE ON ITS BEHALF TO ACQUIRE ANY ASSET, TO
PERMIT IT TO SATISFY ITS OBLIGATIONS TO PAY THE PARTICIPANT’S DEFERRAL AMOUNT,
THE PARTICIPANT SHALL HAVE NO RIGHT OR INTEREST IN ANY SUCH ASSET, WHICH SHALL
BE HELD BY THE COMPANY OR THE PARTICIPATING COMPANY SUBJECT TO THE RIGHTS OF ALL
UNSECURED CREDITORS OF THE COMPANY OR THE PARTICIPATING COMPANY. THE RIGHTS OF
THE PARTICIPANT WITH RESPECT TO ANY DESIGNATION OF ONE OR MORE INVESTMENT
BENCHMARKS FOR MEASURING THE VALUE OF ANY ACCOUNT HEREUNDER SHALL BE EXPRESSLY
SUBJECT TO THE PROVISIONS OF ARTICLE IX OF THE PLAN.

12


--------------------------------------------------------------------------------



ARTICLE VI


COMMENCEMENT OF BENEFITS


6.1           AT THE END OF THE DEFERRAL PERIOD SELECTED BY A PARTICIPANT WITH
RESPECT TO EACH DEFERRAL AMOUNT OR, IF APPLICABLE, SEPARATION FROM SERVICE WITH
A PARTICIPATING COMPANY OR OF STATUS AS AN ELIGIBLE DIRECTOR, THE AMOUNT
CREDITED WITH RESPECT TO SUCH DEFERRAL AMOUNT SHALL BE DISTRIBUTABLE TO SUCH
PARTICIPANT IN THE FORM OF PAYMENT SELECTED, COMMENCING AS SOON AS
ADMINISTRATIVELY PRACTICABLE. NOTWITHSTANDING THE FOREGOING, EFFECTIVE AS OF
MAY 18, 2006, ANY DISTRIBUTION PAYMENTS DUE ON ACCOUNT OF A PARTICIPANT’S
SEPARATION FROM SERVICE AND OTHERWISE PAYABLE DURING THE SIX-MONTH PERIOD
FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE SHALL BE PAID ON THE FIRST
DATE OF THE SEVENTH MONTH FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE.


6.2           NOTWITHSTANDING SECTION 6.1, EACH PARTICIPANT’S ACCOUNT SHALL BE
DISTRIBUTED IN ACCORDANCE WITH SECTION 4.8 IN THE EVENT OF THE PARTICIPANT’S
DEATH OR DISABILITY; PROVIDED, HOWEVER, THAT IF THE PARTICIPANT BECOMES ENTITLED
TO A DISTRIBUTION PURSUANT TO SECTION 6.1 ON ACCOUNT OF THE PARTICIPANT’S
SEPARATION FROM SERVICE AND THE PARTICIPANT SUBSEQUENTLY BECOMES DISABLED, ANY
DISTRIBUTION PAYMENTS OTHERWISE PAYABLE DURING THE SIX-MONTH PERIOD FOLLOWING
THE PARTICIPANT’S SEPARATION FROM SERVICE SHALL BE PAID ON THE FIRST DATE OF THE
SEVENTH MONTH FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE TO THE EXTENT
REQUIRED UNDER SECTION 409A OF THE CODE TO AVOID TAXATION UNDER
SECTION 409A(A)(1), AS INTERPRETED BY THE COMMITTEE IN ITS SOLE DISCRETION.


6.3           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT, BUT SHALL NOT BE
REQUIRED, TO DISTRIBUTE ALL OR ANY PORTION OF A PARTICIPANT’S BENEFITS UNDER THE
PLAN IN THE FORM OF ANY INVESTMENT OR SECURITY CHOSEN BY THE

13


--------------------------------------------------------------------------------





 


PARTICIPANT AT ANY TIME AS AN INVESTMENT BENCHMARK FOR MEASURING THE VALUE OF
HIS OR HER ACCOUNT PURSUANT TO SECTION 5.2 OF THE PLAN.


6.4           IF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY IS ENTITLED TO
RECEIVE ANY BENEFITS HEREUNDER AND IS IN HIS OR HER MINORITY, OR IS, IN THE
JUDGMENT OF THE COMMITTEE, LEGALLY, PHYSICALLY OR MENTALLY INCAPABLE OF
PERSONALLY RECEIVING AND RECEIPTING ANY DISTRIBUTION, THE COMMITTEE MAY MAKE
DISTRIBUTIONS TO A LEGALLY APPOINTED GUARDIAN OR TO SUCH OTHER PERSON OR
INSTITUTION AS, IN THE JUDGMENT OF THE COMMITTEE, IS THEN MAINTAINING OR HAS
CUSTODY OF THE PAYEE.


6.5           AFTER ALL BENEFITS HAVE BEEN DISTRIBUTED IN FULL TO THE
PARTICIPANT OR TO THE PARTICIPANT’S BENEFICIARY, ALL LIABILITY UNDER THE PLAN TO
SUCH PARTICIPANT OR TO HIS OR HER BENEFICIARY SHALL CEASE.


6.6           TO THE EXTENT REQUIRED BY LAW IN EFFECT AT THE TIME PAYMENTS ARE
MADE, THE COMPANY OR OTHER PARTICIPATING COMPANY SHALL WITHHOLD FROM PAYMENTS
MADE HEREUNDER THE MINIMUM TAXES REQUIRED TO BE WITHHELD BY THE FEDERAL OR ANY
STATE OR LOCAL GOVERNMENT, OR SUCH GREATER WITHHOLDING AMOUNT AS A PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY MAY DESIGNATE.


6.7           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, ANY PAYMENT
REQUIRED TO BE MADE BY THE COMPANY ON A SPECIFIED DATE PURSUANT TO THE TERMS OF
THE PLAN, OR PURSUANT TO ANY ELECTION MADE UNDER THE PLAN, MAY BE MADE AS SOON
THEREAFTER AS ADMINISTRATIVELY PRACTICABLE; PROVIDED, HOWEVER, THAT SUCH PAYMENT
WILL BE MADE NO LATER THAN THE END OF THE CALENDAR YEAR THAT INCLUDES THE
SPECIFIED DATE OR, IF LATER, BY THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE
SPECIFIED DATE. AMOUNTS IN A PARTICIPANT’S ACCOUNT SHALL CONTINUE TO BE CREDITED
WITH EARNINGS AND INVESTMENT GAINS AND LOSSES PURSUANT TO SECTION 5.2 UNTIL
DISTRIBUTED TO THE EXTENT ADMINISTRATIVELY PRACTICABLE.

14


--------------------------------------------------------------------------------




ARTICLE VII

 


BENEFICIARY DESIGNATION

The Participant may, at any time, designate a Beneficiary or Beneficiaries to
receive the benefits payable in the event of his or her death (and may designate
a successor Beneficiary or Beneficiaries to receive any benefits payable in the
event of the death of any other Beneficiary). Each Beneficiary designation shall
become effective only when filed in writing with the Company during the
Participant’s lifetime on a form prescribed or accepted by the Company (a
“Beneficiary Designation Form”). The filing of a new Beneficiary Designation
Form will cancel any Beneficiary Designation Form previously filed. If no
Beneficiary shall be designated by the Participant, or if the designated
Beneficiary or Beneficiaries shall not survive the Participant, payment of the
Participant’s Account shall be made to the Participant’s estate. If a
Participant designated that payments be made in installments and did not
designate a successor Beneficiary, the Beneficiary of such Participant may
submit a Beneficiary Designation Form in respect of himself or herself and the
provisions of the Plan shall apply to such Beneficiary as if the Beneficiary
were the Participant hereunder.


ARTICLE VIII


MAINTENANCE AND VALUATION OF ACCOUNTS


8.1           THE COMPANY SHALL ESTABLISH AND MAINTAIN A SEPARATE BOOKKEEPING
ACCOUNT ON BEHALF OF EACH PARTICIPANT. THE VALUE OF AN ACCOUNT AS OF ANY DATE
SHALL EQUAL THE PARTICIPANT’S DEFERRAL AMOUNTS THERETOFORE CREDITED TO SUCH
ACCOUNT PLUS THE EARNINGS AND INVESTMENT GAINS AND LOSSES CREDITED TO SUCH
ACCOUNT IN ACCORDANCE WITH ARTICLE V OF THE PLAN THROUGH THE DAY PRECEDING SUCH
DATE AND LESS ALL PAYMENTS MADE BY THE COMPANY TO THE PARTICIPANT OR HIS OR HER
BENEFICIARY OR BENEFICIARIES THROUGH THE DAY PRECEDING SUCH DATE.

15


--------------------------------------------------------------------------------




 


8.2           EACH ACCOUNT SHALL BE VALUED BY THE COMPANY AS OF EACH DECEMBER 31
OR ON SUCH MORE FREQUENT DATES AS DESIGNATED BY THE COMPANY. ACCOUNTS ALSO MAY
BE VALUED BY THE COMPANY AS OF ANY OTHER DATE AS THE COMPANY MAY AUTHORIZE FOR
THE PURPOSE OF DETERMINING PAYMENT OF BENEFITS, OR ANY OTHER REASON THE COMPANY
DEEMS APPROPRIATE.


8.3           THE COMPANY SHALL SUBMIT TO EACH PARTICIPANT, WITHIN 60 (SIXTY)
DAYS AFTER THE CLOSE OF EACH YEAR, A STATEMENT IN SUCH FORM AS THE COMPANY DEEMS
DESIRABLE SETTING FORTH THE BALANCE STANDING TO THE CREDIT OF EACH PARTICIPANT
IN HIS OR HER ACCOUNT, INCLUDING DEFERRAL AMOUNTS, EARNINGS AND INVESTMENT GAINS
OR LOSSES AND DEFERRAL PERIODS.


ARTICLE IX


FUNDING


9.1           THE BENEFITS CONTEMPLATED HEREUNDER MAY BE PAID DIRECTLY BY THE
COMPANY, ANY OTHER PARTICIPATING COMPANY OR THROUGH ANY TRUST ESTABLISHED BY THE
COMPANY HEREUNDER TO ASSIST IN MEETING ITS OBLIGATIONS. NOTHING CONTAINED
HEREIN, HOWEVER, SHALL CREATE ANY OBLIGATION ON THE PART OF THE COMPANY OR ANY
OTHER PARTICIPATING COMPANY TO SET ASIDE OR EARMARK ANY MONIES OR OTHER ASSETS
SPECIFICALLY FOR PAYMENTS UNDER THE PLAN.


9.2           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, PARTICIPANTS
AND THEIR BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR
EQUITABLE RIGHTS, INTEREST OR CLAIMS IN ANY SPECIFIC PROPERTY OR ASSETS OF THE
COMPANY OR ANY OTHER PARTICIPATING COMPANY, NOR SHALL THEY BE BENEFICIARIES OF,
OR HAVE ANY RIGHTS, CLAIMS OR INTERESTS IN, ANY FUNDS, SECURITIES, LIFE
INSURANCE POLICIES, ANNUITY CONTRACTS, OR THE PROCEEDS THEREFROM, OWNED OR WHICH
MAY BE ACQUIRED BY THE COMPANY. SUCH FUNDS, SECURITIES, POLICIES OR OTHER ASSETS
SHALL NOT BE HELD IN ANY


 

16


--------------------------------------------------------------------------------




 


WAY AS COLLATERAL SECURITY FOR THE FULFILLMENT OF THE OBLIGATIONS UNDER THE
PLAN. ANY AND ALL OF SUCH ASSETS SHALL BE, AND REMAIN, FOR PURPOSES OF THE PLAN,
THE GENERAL UNPLEDGED, UNRESTRICTED ASSETS OF THE COMPANY OR PARTICIPATING
COMPANY, AS THE CASE MAY BE.


9.3           THE OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED
AND UNSECURED PROMISE OF THE COMPANY, OR PARTICIPATING COMPANY PURSUANT TO THE
SUCCEEDING SENTENCE, TO PAY MONEY IN THE FUTURE. BY ACTION OF ITS BOARD OF
DIRECTORS, ANY PARTICIPATING COMPANY MAY ASSUME JOINT AND SEVERAL LIABILITY WITH
THE COMPANY WITH RESPECT TO ANY OBLIGATIONS UNDER THE PLAN FOR ELIGIBLE
EMPLOYEES OR ELIGIBLE DIRECTORS OF THE PARTICIPATING COMPANY.


ARTICLE X


AMENDMENT AND TERMINATION


10.1         THE BOARD, OR ITS DULY AUTHORIZED DELEGATES, MAY AT ANY TIME AMEND
THE PLAN IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL BE
EFFECTIVE TO DECREASE THE ACCRUED BENEFITS OR RIGHTS OF ANY PARTICIPANT UNDER
THE PLAN EXCEPT TO THE EXTENT NECESSARY OR DESIRABLE TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE IN ITS
SOLE DISCRETION FOR THE EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER
THE PLAN. WRITTEN NOTICE OF ANY SUCH AMENDMENT SHALL BE GIVEN TO EACH
PARTICIPANT.


10.2         THE BOARD MAY AT ANY TIME TERMINATE THE PLAN; PROVIDED, HOWEVER,
THAT SUCH TERMINATION SHALL NOT DECREASE THE ACCRUED BENEFITS OR RIGHTS OF ANY
PARTICIPANT UNDER THE PLAN. UPON ANY TERMINATION OF THE PLAN UNDER THIS
SECTION 10.2, PARTICIPANTS SHALL THEREAFTER BE PROHIBITED FROM MAKING DEFERRALS
UNDER THE PLAN AND SHALL BE PROHIBITED FROM MAKING ANY CHANGES TO ANY DEFERRAL
PERIODS, AND DEFERRAL AMOUNTS SHALL BE PAID TO PARTICIPANTS AS SOON AS
PERMISSIBLE UNDER SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE IN
ITS SOLE

17


--------------------------------------------------------------------------------





 


DISCRETION FOR THE EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE
PLAN, NOTWITHSTANDING ANY ELECTION MADE BY PARTICIPANTS WITH RESPECT TO DEFERRAL
PERIODS. ACCOUNTS SHALL BE MAINTAINED AND DISTRIBUTED PURSUANT TO SUCH TERMS, AT
SUCH TIMES AND UPON SUCH CONDITIONS AS WERE EFFECTIVE IMMEDIATELY PRIOR TO THE
TERMINATION OF THE PLAN; PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS
DISCRETION, MAY DIRECT THAT ALL BENEFITS PAYABLE UNDER THE PLAN BE DISTRIBUTED
IN THE FORM OF A LUMP SUM DISTRIBUTION FOLLOWING THE PLAN’S TERMINATION TO THE
EXTENT PERMITTED BY SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE FOR
EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.


ARTICLE XI


FINANCIAL HARDSHIP WITHDRAWALS


11.1         SUBJECT TO THE PROVISIONS SET FORTH HEREIN, A PARTICIPANT MAY
WITHDRAW UP TO 100% (ONE HUNDRED PERCENT) OF HIS OR HER ACCOUNT BALANCE AS
NECESSARY TO SATISFY IMMEDIATE AND HEAVY FINANCIAL NEEDS OF THE PARTICIPANT
WHICH THE PARTICIPANT IS UNABLE TO MEET FROM ANY OTHER RESOURCE REASONABLY
AVAILABLE TO THE PARTICIPANT DUE TO THE OCCURRENCE OF AN UNFORESEEN EMERGENCY.
THE AMOUNT OF SUCH HARDSHIP WITHDRAWAL MAY NOT EXCEED THE AMOUNT REQUIRED TO
MEET SUCH NEED PLUS TAXES REASONABLY ANTICIPATED AS A RESULT OF DISTRIBUTION,
AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE
RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY
LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH
ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP). THE PARTICIPANT SHALL
BE REQUIRED TO FURNISH EVIDENCE OF QUALIFICATION FOR A FINANCIAL HARDSHIP
WITHDRAWAL TO THE COMMITTEE ON FORMS PRESCRIBED BY OR ACCEPTABLE TO THE COMPANY.

18


--------------------------------------------------------------------------------




 


11.2         NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
UPON WRITTEN APPLICATION OF A PARTICIPANT, THE COMMITTEE MAY, IN THE CASE OF
FINANCIAL HARDSHIP, AUTHORIZE THE CESSATION OF DEFERRALS BY SUCH PARTICIPANT TO
THE EXTENT PERMITTED BY SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE
FOR EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.


ARTICLE XII


ADMINISTRATION


12.1         THE ADMINISTRATION OF THE PLAN SHALL BE VESTED IN THE COMMITTEE.


12.2         THE COMMITTEE SHALL HAVE GENERAL CHARGE OF THE ADMINISTRATION OF
THE PLAN AND SHALL HAVE FULL POWER AND AUTHORITY TO MAKE ITS DETERMINATIONS
EFFECTIVE. ALL DECISIONS OF THE COMMITTEE SHALL BE BY A VOTE OF THE MAJORITY OF
ITS MEMBERS AND SHALL BE FINAL AND BINDING UNLESS THE BOARD SHALL DETERMINE
OTHERWISE. MEMBERS OF THE COMMITTEE, WHETHER OR NOT ELIGIBLE EMPLOYEES OR
ELIGIBLE DIRECTORS, SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN WHILE SERVING
AS A MEMBER OF THE COMMITTEE, BUT A MEMBER OF THE COMMITTEE SHALL NOT VOTE OR
ACT UPON ANY MATTER WHICH RELATES SOLELY TO SUCH MEMBER AS A PARTICIPANT. THE
COMMITTEE MAY DELEGATE TO ANY AGENT OR TO ANY SUB-COMMITTEE OR MEMBER OF THE
COMMITTEE ITS AUTHORITY TO PERFORM ANY ACT HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THOSE MATTERS INVOLVING THE EXERCISE OF DISCRETION, PROVIDED THAT
SUCH DELEGATION SHALL BE SUBJECT TO REVOCATION AT ANY TIME BY THE COMMITTEE.


12.3         IN ADDITION TO ALL OTHER POWERS VESTED IN IT BY THE PLAN, THE
COMMITTEE SHALL HAVE POWER TO INTERPRET THE PLAN, TO ESTABLISH AND REVISE
RULES AND REGULATIONS RELATING TO THE PLAN AND TO MAKE ANY OTHER DETERMINATIONS
THAT IT BELIEVES NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN,
INCLUDING RULES RESTRICTING THE AVAILABILITY TO SOME OR ALL PARTICIPANTS OF
DEFERRAL PERIOD

19


--------------------------------------------------------------------------------





 


ALTERNATIVES, INVESTMENT BENCHMARKS, OR DISTRIBUTION ALTERNATIVES OTHERWISE
AVAILABLE UNDER THE PLAN. THE COMMITTEE SHALL HAVE ABSOLUTE DISCRETION AND ALL
DECISIONS MADE BY THE COMMITTEE PURSUANT TO THE EXERCISE OF ITS AUTHORITY
(INCLUDING, WITHOUT LIMITATION, ANY INTERPRETATION OF THE PLAN) SHALL BE FINAL
AND BINDING, IN THE ABSENCE OF ARBITRARY OR CAPRICIOUS ACTION, ON ALL PERSONS
AND SHALL BE ACCORDED THE MAXIMUM DEFERENCE PERMITTED BY LAW.


12.4         THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE
COMMITTEE AGAINST ANY AND ALL CLAIMS, LOSS, DAMAGE, EXPENSE OR LIABILITY ARISING
FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT TO THE PLAN TO THE FULLEST EXTENT
PERMITTED BY LAW.


ARTICLE XIII


GENERAL PROVISIONS


13.1         NEITHER THE ESTABLISHMENT OF THE PLAN, NOR ANY MODIFICATION
THEREOF, NOR THE CREATION OF AN ACCOUNT, NOR THE PAYMENT OF ANY BENEFITS SHALL
BE CONSTRUED:  (A) AS GIVING THE PARTICIPANT, BENEFICIARY OR OTHER PERSON ANY
LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY UNLESS SUCH RIGHT SHALL BE
SPECIFICALLY PROVIDED FOR IN THE PLAN OR CONFERRED BY AFFIRMATIVE ACTION OF THE
COMPANY IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE PLAN; OR (B) AS
GIVING AN ELIGIBLE EMPLOYEE THE RIGHT TO BE RETAINED IN THE SERVICE OF A
PARTICIPATING COMPANY OR TO CONTINUE AS A MEMBER OF THE BOARD OR THE BOARD OF
DIRECTORS OF ANY PARTICIPATING COMPANY, AND THE PARTICIPANT SHALL REMAIN SUBJECT
TO DISCHARGE OR REMOVAL TO THE SAME EXTENT AS IF THE PLAN HAD NEVER BEEN
ESTABLISHED.


13.2         NO INTEREST OF ANY PARTICIPANT OR BENEFICIARY HEREUNDER SHALL BE
SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, ATTACHMENT OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY. NOTWITHSTANDING

20


--------------------------------------------------------------------------------





 


THE FOREGOING, PURSUANT TO RULES COMPARABLE TO THOSE APPLICABLE TO QUALIFIED
DOMESTIC RELATIONS ORDERS, AS DETERMINED BY THE COMMITTEE, THE COMMITTEE MAY
DIRECT A DISTRIBUTION PRIOR TO ANY DISTRIBUTION DATE OTHERWISE DESCRIBED IN THE
PLAN, TO AN ALTERNATE PAYEE (AS DEFINED UNDER THE RULES APPLICABLE TO QUALIFIED
DOMESTIC RELATIONS ORDERS) TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE
AS INTERPRETED BY THE COMMITTEE FOR EXCLUSION FROM GROSS INCOME OF AMOUNTS
DEFERRED UNDER THE PLAN.


13.3         ALL PRONOUNS AND ANY VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO
THE MASCULINE, FEMININE OR NEUTER, AS THE IDENTITY OF THE PERSON OR PERSONS MAY
REQUIRE. AS THE CONTEXT MAY REQUIRE, THE SINGULAR MAY BE READ AS THE PLURAL AND
THE PLURAL AS THE SINGULAR.


13.4         ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO THE
COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND DELIVERED, OR
SENT BY REGISTERED OR CERTIFIED MAIL, TO THE PRINCIPAL OFFICE OF THE COMPANY,
DIRECTED TO THE ATTENTION OF EACH OF THE PRESIDENT AND THE GENERAL COUNSEL OF
THE COMPANY. SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF RECEIPT.


13.5         SHOULD ANY PROVISION OF THE PLAN OR ANY RULE OR PROCEDURE
THEREUNDER BE DEEMED OR HELD TO BE UNLAWFUL OR INVALID FOR ANY REASON, SUCH FACT
SHALL NOT ADVERSELY AFFECT THE OTHER PROVISIONS OF THE PLAN, OR ANY RULE OR
PROCEDURE THEREUNDER, UNLESS SUCH INVALIDITY SHALL RENDER IMPOSSIBLE OR
IMPRACTICAL THE FUNCTIONING OF THE PLAN, AND, IN SUCH CASE, THE APPROPRIATE
PARTIES SHALL IMMEDIATELY ADOPT A NEW PROVISION OR RULE OR PROCEDURE TO TAKE THE
PLACE OF THE ONE HELD ILLEGAL OR INVALID.


13.6         ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE COMPANY AND ANY
PARTICIPANT, BENEFICIARY OR OTHER PERSON ARISING OUT OF OR RELATING TO THE PLAN
SHALL BE SETTLED BY ARBITRATION

21


--------------------------------------------------------------------------------





 


CONDUCTED IN THE CITY OF NEW YORK, IN ACCORDANCE WITH THE COMMERCIAL RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN FORCE AND NEW YORK LAW. IN ANY
DISPUTE OR CONTROVERSY OR CLAIM CHALLENGING ANY DETERMINATION BY THE COMMITTEE,
THE ARBITRATOR(S) SHALL UPHOLD SUCH DETERMINATION IN THE ABSENCE OF THE
ARBITRATOR’S FINDING OF THE PRESENCE OF ARBITRARY OR CAPRICIOUS ACTION BY THE
COMMITTEE. THE ARBITRATION DECISION OR AWARD SHALL BE FINAL AND BINDING UPON THE
PARTIES. THE ARBITRATION SHALL BE IN WRITING AND SHALL SET FORTH THE BASIS
THEREFOR. THE PARTIES HERETO SHALL ABIDE BY ALL AWARDS RENDERED IN SUCH
ARBITRATION PROCEEDINGS, AND ALL SUCH AWARDS MAY BE ENFORCED AND EXECUTED UPON
IN ANY COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH
AWARD IS SOUGHT. EACH PARTY SHALL BEAR ITS OWN COSTS WITH RESPECT TO SUCH
ARBITRATION, INCLUDING REASONABLE ATTORNEYS’ FEES; PROVIDED, HOWEVER, THAT: 
(I) THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION SHALL BE BORNE EQUALLY BY
THE PARTIES; AND (II) IF THE ARBITRATION IS RESOLVED IN FAVOR OF THE
PARTICIPANT, BENEFICIARY OR OTHER PERSON ASSERTING A CLAIM UNDER THE PLAN, SUCH
PERSON’S COST OF THE ARBITRATION AND THE FEES OF THE AMERICAN ARBITRATION
ASSOCIATION SHALL BE PAID BY THE COMPANY.


13.7         NOTHING CONTAINED HEREIN SHALL PRECLUDE A PARTICIPATING COMPANY
FROM MERGING INTO OR WITH, OR BEING ACQUIRED BY, ANOTHER BUSINESS ENTITY.


13.8         THE LIABILITIES UNDER THE PLAN SHALL BE BINDING UPON ANY SUCCESSOR
OR ASSIGN OF THE COMPANY, OR OF ANOTHER PARTICIPATING COMPANY THAT HAS ASSUMED
LIABILITY PURSUANT TO SECTION 9.3, AND UPON ANY PURCHASER OF SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY OR SUCH PARTICIPATING COMPANY. SUBJECT TO
SECTION 10.2, THE PLAN SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER SUCH AN
EVENT, WITH ALL REFERENCES TO THE “COMPANY” OR A “PARTICIPATING COMPANY” HEREIN
REFERRING ALSO TO SUCH SUCCESSOR, ASSIGNOR OR PURCHASER, AS THE CASE MAY BE.

22


--------------------------------------------------------------------------------




 


13.9         THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK TO
THE EXTENT THEY ARE NOT PREEMPTED BY THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED FROM TIME TO TIME.


13.10       THE TITLES OF THE ARTICLES IN THE PLAN ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND, IN THE EVENT OF ANY CONFLICT, THE TEXT RATHER THAN SUCH
TITLES SHALL CONTROL.

 

23


--------------------------------------------------------------------------------